DETAILED CORRESPONDENCE
This Office action is in response to the RCE filed June 15, 2022.
Newly submitted claims 51-62 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims are drawn to a method of using the composition which can include several processes such as injection molding which provides an undue burden to consider all the possible methods of using the claimed composition.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 51-62 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13-16, 18-20, 25-30, and 32-62 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of HUANG et al (2015/0031808), WU et al (2015/0293449), YOKOYAMA et al (2013/0216952) and MISUMI et al (WO-2017/144148).
The claimed invention now recites the following:

    PNG
    media_image1.png
    726
    646
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    190
    605
    media_image2.png
    Greyscale


HUANG et al report a photosensitive composition comprising a polysiloxane polymer, a naphthoquinonediazide sulfonyl ester (paragraph [0061] – [0076]), an alkali-soluble resin having carboxyl side groups and alkoxysilyl side groups as seen in paragraph [0077] - [0102].  
WU et al report a photosensitive composition comprising the use of a thermal acid generator formulated with a quinone diazide ester and a polysiloxane, see Table 2 on page 13.    The thermal acid generator upon heating creates a protective layer as described in paragraph [0206] on page 14:

    PNG
    media_image3.png
    395
    457
    media_image3.png
    Greyscale

The process of forming a pattern is also disclosed in paragraphs [0206], wherein the photosensitive polysiloxane composition is coated, heated, exposed, developed and then rinsed with water and post-baked to give a patterned protective layer.
HUANG et al and WU et al lack a disclosure for the molecular weight of the polysiloxane and the photobase generator, however the ranges in the prior art would be optimized to give the composition properties suitable for making thin film transistors as reported in HUANG et al and WU et al.
YOKOYAMA et al is cited to disclose photosensitive composition comprising a polysiloxane, a diazoquinone compounds (PAC, from Example 1), and a curing agent as reported in paragraph [0088] shown here:

    PNG
    media_image4.png
    256
    416
    media_image4.png
    Greyscale

The reported teaching suggests any of a photoacid generator, a photobase generator, a thermal acid generator and a thermal base generator as suitable as a curing aid in the compositions.
Further YOKOYAMA et al report thermal base generators now claimed in claim 1 as seen in paragraph [0095] below, which can be used alone or in combination with a photoacid generator:

    PNG
    media_image5.png
    183
    413
    media_image5.png
    Greyscale

Examples 16 to 22 report a composition having two polysiloxanes, a PAC (diazonaphthoquinone from Example 1) and a photobase generator, while specifically, Examples 17, 18, 19 ,21, 22 report a photoacid generator formulated in the photosensitive composition.
FURUYA et al report iminosulfonate photoacid generators to include those recited in claim 30-32, such as seen below:

    PNG
    media_image6.png
    92
    422
    media_image6.png
    Greyscale


MISUMI et al report a photosensitive resin composition comprising a polysiloxane composition a diazoquinone derivative and a photobase generator, seen here from paragraph [0010]:

    PNG
    media_image7.png
    752
    778
    media_image7.png
    Greyscale

 The compound of (IIIa) is a piperidine derived compound which generates a base when exposed to actinic radiation releasing an amine.
Applicants are directed to page 44, wherein the Examples 1-11 report a photobase generator, a polysiloxane coated at a thickness of 2.5 µm, see below for Examples 1-5:

    PNG
    media_image8.png
    452
    694
    media_image8.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition to add a known photobase generator from MISUMI et al above into the composition of HUANG et al and have a polysiloxane with a molecular weight of 800-15000 with the expectation of same or similar results for the polysiloxane composition which include good transparency, good surface flatness and good tapered angle of a pattern which can be cured at a low temperature.
Alternatively, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add an alkali-soluble resin comprising a carboxyl-containing polymerization unit and an alkoxysilyl-containing polymerization unit of HUANG et al into the art of MISUMI et al with the reasonable expectation of having a composition which is excellent in transparency, surface flatness and good tapered angle of a pattern that is curable a low temperatures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
June 18, 2022